Exhibit 10.1

 

February 9, 2012

 

Assured Guaranty Ltd.

30 Woodbourne Ave

Hamilton, Bermuda

 

Dear Sir/Madam:

 

Re: Employment Continuation and Termination of Employment Agreement

 

I currently serve as President and Chief Executive Officer of Assured Guaranty
Ltd. (the “Company”), and the terms of my employment are currently subject to an
employment agreement by and between myself and the Company, Assured Guaranty
U.S. Holdings, Inc. (“Holdings”) and Assured Guaranty Corp. (“AGC”), as amended
and restated effective January 1, 2009 and as amended pursuant to the waiver
letter signed on April 21, 2011 (the “Employment Agreement”).

 

In connection with a review of the Company’s executive compensation practices,
the Company, Holdings, AGC and I have agreed that it is mutually beneficial that
the terms of my employment cease to be subject to the terms of the Employment
Agreement and that, instead, my continued employment be subject to the policies
and procedures that apply to other senior executive officers of the Company,
Holdings, and AGC.  Accordingly, I understand and the Company confirms that,
without regard to the discontinuation of the Employment Agreement, I will
continue to serve as the President and Chief Executive Officer of the Company,
and that, once the Employment Agreement is no longer in effect, I will be
eligible to participate in the same compensation arrangements and benefit plans
that are available to other senior executive officers of the Company, Holdings,
and AGC, including, upon their establishment, the Assured Guaranty Ltd.
Executive Severance Policy, substantially in the form attached hereto as
Exhibit A (the “Severance Plan”), and the Assured Guaranty Ltd. Executive
Perquisite Policy, substantially in the form attached hereto as Exhibit B (the
“Perquisite Policy”).

 

Notwithstanding the terms of the Employment Agreement regarding survivorship of
rights and obligations thereunder, I hereby agree that my Employment Agreement,
and my rights thereunder, will  terminate by mutual agreement and be of no
further effect, and similarly, I understand that the rights and obligations of
the Company, Holdings and AGC under the Employment Agreement will terminate by
mutual agreement and be of no further effect, all immediately upon the execution
of this letter agreement by the Company, Holdings and AGC (the “Effective
Date”).  As of the Effective Date, I understand that I shall have no rights to
any benefits and payments as previously set forth in and governed by the
Employment Agreement and that any benefits and payments due to me shall be
determined pursuant to the terms of those compensation arrangements and benefit
plans of the Company, Holdings, and AGC in which I participate, including the
Severance Plan and the Perquisite Policy as adopted by the Company (and subject
to any further amendments by the Company), and shall be subject to my compliance
with any requirements and obligations as contained in such compensation
arrangements and benefit plans, including the Severance Plan and the Perquisite
Policy. For the avoidance of doubt, I further acknowledge and agree that the
termination of my Employment Agreement and the termination of my rights
thereunder do not give rise to a “Good Reason Resignation” as such term is
defined in the Employment Agreement nor to any other termination of employment
as contemplated by and within the meaning of Section 10 of the Employment
Agreement.

 

1

--------------------------------------------------------------------------------


 

Except as provided specifically in this letter, I shall retain any rights that I
may have, and the Company, Holdings, and AGC shall retain any rights they may
have, pursuant to any agreement, other than the Employment Agreement, between
myself and the Company, Holdings or AGC; for the avoidance of doubt, the
Company, Holdings, AGC and I agree that I shall retain any rights that I may
have, and the Company, Holdings, and AGC shall retain any rights they may have,
pursuant to any awards (and the agreements documenting such awards) granted
prior to February 9, 2012 under the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan and under the Assured Guaranty Ltd. Performance Retention Plan
(the “Award Agreements”) and that any term defined within the Award Agreements
by reference to a term defined in the Employment Agreement shall continue to
have the meaning attributed to such term by the Employment Agreement for
purposes of interpreting the Award Agreements.

 

Very truly yours,

 

/s/ Dominic J. Frederico

 

 

 

Dominic J. Frederico

 

President and Chief Executive Officer

 

Assured Guaranty Ltd.

 

 

Agreed and Accepted:

 

ASSURED GUARANTY LTD.,
ASSURED GUARANTY CORP.,
ASSURED GUARANTY U.S. HOLDINGS, INC.

 

 

February 9, 2012

 

/s/ James M. Michener

 

 

 

James M. Michener

 

Their General Counsel

 

 

2

--------------------------------------------------------------------------------

 